Citation Nr: 1722355	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from October 1961 to October 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was remanded for further development in October 2016.


FINDING OF FACT

In an April 2017 statement, the Veteran withdrew from appellate consideration the claim of entitlement to a higher initial disability rating for degenerative disc disease of the lumbosacral spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

In an April 2017 statement, the Veteran expressed satisfaction with his lumbar spine disability rating and requested withdrawal of his appeal.  Specifically, he stated that he was satisfied with the 40 percent rating that the VA granted him for his degenerative arthritis of the lumbar spine as well as the addition of service connection for sciatica of the right and left lower extremities.  As such, the Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, the claim of entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.is dismissed.


ORDER

Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine is dismissed.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


